*691OPINION
By the Court,
Batjer, J.:
Doctors Joan Edwards and Joan Owen appeal from the judgment of the district court holding that the Personnel Advisory Commission was without jurisdiction to reclassify their civil service positions. We reverse.
In 1976, appellants held positions classified as Psychologist V in the Health Division of the Department of Human Resources. They requested reclassification of their positions to Clinic Director III, asserting that they were being required to perform administrative duties beyond the scope of the Psychologist V classification. The head of the Health Division opposed the reclassification and forwarded their requests to the State Personnel Division. In December 1977, an analyst in the Personnel Division denied the requests. Edwards and Owen then filed a formal grievance with the Personnel Division, which held a hearing. In January 1978, the Personnel Division denied the request for reclassification. Owen and Edwards appealed this decision to the State Personnel Advisory Commission, which held a hearing on May 18, 1978. The Personnel Division appeared with counsel at this hearing and contested the request for reclassification. The head of the Health Division was also present. Based on the evidence adduced at the hearing, the Commission ordered that the positions held by Edwards and Owen be reclassified as Clinic Director III positions, and awarded them back pay. In June 1978, the Health Division requested a rehearing before the Commission, alleging a lack of proper notice at the May hearing. The Commission denied the request, reaffirmed its reclassification decision, and amended the award of back pay to cover the period after the receipt of the request for reclassification by the Personnel Division.
The Health Division then sought judicial review of the Commission’s decision. The district court held a hearing, concluded that the Commission was without jurisdiction to entertain appeals in reclassification matters, and vacated the Commission’s decision. This appeal ensued.
Appellants contend that the Health Division had no standing *692to seek judicial review of the Commission’s decision because it was not a party to the proceedings before the Commission. This argument is without merit. The Health Division is a party within the meaning of NRS 233B.035, which includes in the definition an agency “entitled as of right to be admitted as a party, in any contested case.” Since the Health Division is affected by the Commission’s decision, and will have to pay the increased salaries and back pay ordered by that decision, it is an aggrieved party within the meaning of NRS 233B. 130(1).
The Health Division did not receive formal notice of the hearing before the Commission in the terms specified in NRS 233B.121. On the record before us, however, it is abundantly clear that the Health Division was aware that the hearing concerning appellants was to be held on May 18, 1978, was familiar with appellants’ complaint, and was aware of the Commission^ asserted jurisdiction over reclassification appeals. The head of the Health Division appeared at the hearing to give testimony. It is clear, then, that the Health Division had actual notice of the Commission proceedings, but sought to intervene as a party only after the Commission had rendered a decision favorable to appellants. In view of the vigorous opposition to appellants’ complaint made by the Personnel Division at the Commission hearing, and the actual notice to the Health Division of the nature of the hearing, Brown v. Sutton, 356 So.2d 965, 971-72 (La. 1978), we conclude that the Commission’s action is not invalid on this ground.
Respondent Health Division’s main contention is that the Personnel Advisory Commission does not have jurisdiction to entertain appeals from the Chief of the Personnel Division in reclassification matters. We disagree.
The Chief of the Personnel Division has the power to reclassify positions.1 The Commission must approve such changes. *693NRS 284.160(4). The Commission’s power to approve necessarily encompasses the review of denials of reclassification requests. Such authority is articulated in Rule II E of the Nevada Department of Administration, State Administrative Manual, Rules for Personnel Administration II E (10th ed. 1977).2 The Rules have the force and effect of law. NRS 284.155(1). Consequently, we hold that the Commission had jurisdiction to review the decision of the Personnel Division in these reclassification appeals.3
The Commission properly concluded that a reclassification of the positions held by appellants was necessary to reflect more accurately the duties actually associated with those positions. No ground for reversal of the administrative action, NRS 233B. 140(5), is present in this case. We therefore reverse the judgment of the district court and remand the case with instructions to reinstate the order of the Personnel Advisory Commission.
Mowbray, C. J., and Gunderson, J., concur.

It is clear that what appellants requested was a reclassification rather than a promotion. Appellants did not contend that there were existing Clinic Director III positions into which they should be promoted. Rather, they asserted that the duties which the Health Division had imposed upon their Psychologist V positions were more appropriate to Clinic Director III positions, and that their positions should be reclassified accordingly. Nevada Dept, of Administration, State Administrative Manual, Rules for Personnel Administration I D (24) (10th ed. 1977):
“ ‘Reclassification’ means a reassignment or change in allocation of an individual position by raising it to a higher class ... on the basis of significant changes in kind, difficulty, or responsibility of the work performed.” (Emphasis supplied.)


Rule II E. Investigations:
The State Personnel Division, upon the written request of an appointing authority or an employee, or upon its own initiative, may investigate the classification status of any existing position, which could be ultimately appealed by any of the parties to the Personnel Advisory Commission.


The Legislature has amended NRS 284.065 and 284.165 to include jurisdiction over reclassification appeals in the Commission’s express powers. This evidences the Legislature’s original intent to confer this jurisdiction on the Commission. Woofter v. O’Donnell, 91 Nev. 756, 542 P.2d 1396 (1975); Sheriff v. Smith, 91 Nev. 729, 542 P.2d 440 (1975).